oOo Oo nyt DH OD SR WW ND

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cr-00300-JCM-EJY Document171 Filed 12/02/20 Page 1of3

 

 

COUNSEL/PARTIES OF REI

  

ree - 9 099

 

pb
CLERK US DISTRICT COURT
DISTRICT OF NEVADA

 

DEF

 

—— FILED. w——— RECEIVED
——— ENTERED ——— SERVED ON
FORD

PUTY

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF AMERICA, 2:19-CR-300-JCM-EJY
Plaintiff, Preliminary Order of Forfeiture
v.
JORGE SANEZ DE TEJADA,

Defendant.

 

 

 

This Court finds Jorge Sanez De Tejada pled guilty to Count 1 of a 16-Count
Criminal Indictment charging him with conspiracy to commit bank fraud in violation of 18
U.S.C. §§ 1344 and 1349, Criminal Indictment, ECF No. 1; Change of Plea, ECF No. __;
Plea Agreement, ECF No. _.

This Court finds Jorge Sanez De Tejada agreed to the imposition of the in personam
criminal forfeiture money judgment of $137,586.60 set forth in the Plea Agreement and the
Forfeiture Allegation of the Criminal Indictment. Criminal Indictment, ECF No. 1; Change
of Plea, ECF No. __; Plea Agreement, ECF No. __.

The in personam criminal forfeiture money judgment is (1) any property, real or
personal, which constitutes or is derived from proceeds traceable to a violation of 18 U.S.C.
§ 1344, or 18 U.S.C. § 1349, conspiracy to commit such offense and (2) any property
constituting, or derived from, proceeds obtained directly or indirectly, as the result of a
violation of 18 U.S.C. § 1344, affecting a financial institution, or 18 U.S.C. § 1349,
conspiracy to violate, and is subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C) with
28 U.S.C. § 2461(c); 18 U.S.C. § 982(a)(2)(A); and 21 U.S.C. § 853(p).

///

 

 
oOo CO SN DO WT FF WD NH

db rw bt HN BK NO KO KD HNO RH Re Re Se Rr Fr OO Set OS OS oe
oN ONO ON BR WO Nh S| llUCOCOlUlUlUCCCOCOClUCOCUGS UOC OLR NI SHC

 

 

Case 2:19-cr-00300-JCM-EJY Document171 Filed 12/02/20 Page 2 of 3

This Court finds that Jorge Sanez De Tejada shall pay an in personam criminal
forfeiture money judgment of $137,586.60 to the United States of America, not to be held
jointly and severally liable with any codefendants and the collected money judgment
amount between the codefendants is not to exceed $1,407,183.61 pursuant to Fed. R. Crim.
P. 32.2(b)(1) and (b)(2); 18 U.S.C. § 981(a)(1)(C) with 28 U.S.C. § 2461(c); 18 U.S.C. §
982(a)(2)(A); and 21 U.S.C. § 853(p).

This Court finds that on the government’s motion, the court may at any time enter
an order of forfeiture or amend an existing order of forfeiture to include subsequently
located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and
32.2(b)(2)(C).

The in personam criminal forfeiture money judgment complies with Honeycutt v.
United States, 137 S. Ct. 1626 (2017).

THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
the United States of America recover from Jorge Sanez De Tejada an in personam criminal
forfeiture money judgment of $137,586.60.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send
copies of this Order to all counsel of record and three certified copies to the United States

Attorney’s Office, Attention Asset Forfeiture Unit.

DATED Deg. 2, VOLO 2020.

AME MAHAN
UNITED SNATES DISTRICT JUDGE

 

 
o CO NN DH OT PR WW NH K

bo bh BP Bb BH BH KN HO NYO KH RR KR KH FH Fe FSF Fe ES
oN TO ON BR we NYY REF llUDlUlUlUlCUCCOUlCUCNDWCUlS UONlClUMDLCUWD UlWeOUN HC

 

 

Case 2:19-cr-00300-JCM-EJY Document171 Filed 12/02/20 Page 3 of 3

CERTIFICATE OF SERVICE
A copy of the foregoing was served upon counsel of record via Electronic Filing on

November 10, 2020.

/s/ Heidi L. Skillin
HEIDI L. SKILLIN
FSA Contractor Paralegal

 
